DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 12, and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a plurality of vacuum ducts” in line 2. Claim as written as vague and indefinite as it is unclear whether “plurality of vacuum ducts” differ from the “vacuum duct” (s) as claimed in claim 1, line 8. Applicant is urged to clarify this in the next action.
Claim 11 recites “the gates” in line 2. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite as it is unclear whether for each instance of “the gates” whether the applicant is referring to all of the “plurality of gates” or some of the “plurality of gates” as recited (see claim 9, line 2). 
Claim 12 recites “the probes” in line 3. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite as it is unclear whether for each instance of “the probes” whether the applicant is referring to all of the “plurality 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Univ Chongqing (CN 106424728 A). 
Regarding Claim 1, the Examiner concurs with the detailed citations and reasoning explained in detail in the Written Opinion of the International Searching Authority included with  the May 5th, 2020 IDS submission. It is noted that Univ Chongqing teaches an additive manufacturing machine (Fig 1) defining a vertical direction (V), the additive manufacturing machine comprising: a build unit comprising a powder dispenser (10,13) . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Univ Chongqing (CN 106424728 A)  and/or in view of Xu Hong   (CN 105 618 757).
Regarding Claim 2-8, the Examiner concurs with the detailed citations and reasoning explained in detail in the Written Opinion of the International Searching Authority included with  the May 5th, 2020 IDS submission. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Univ Chongqing (CN 106424728 A), and in further view of Pratt & Whitney Rocketdyne (EP 2583774 A2).
Regarding claim 9, the Examiner concurs with the detailed citations and reasoning explained in detail in the Written Opinion of the International Searching Authority included with  the May 5th, 2020 IDS submission.
Allowable Subject Matter
Claims 10, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest art Xu Hong   (CN 105 618 757) or Univ Chongqing (CN 106424728 A), and Whitney Rocketdyne Inc (EP 2583774 A2)  fail to teach either alone or combination wherein the powder reclamation system further comprises a gate cleaning system, the gate cleaning system comprising: a cleaning head comprising a plurality of probes that extend from the cleaning head to selectively engage the plurality of gates to unclog additive powder.
Claims 11, 12, and 15 are dependent upon claim 10   would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art/related applications made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0324340 A1; US 2020/0262147 A1; US 2002/0090410 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743